DETAILED ACTION
The terminal disclaimer filed on 11/03/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/221,169, USP 11,006,870 and 11,006871 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Glen Liu on 11/2/21.

The application has been amended as follows: 
As to claim 21, lines 16-22 has been entirely replaced with the following:
--wherein the sharp extends through the opening of the top surface and the opening of the bottom surface along the longitudinal axis when the on-body unit is in a first position,
wherein the inserter is configured to advance the on-body unit and the sharp in a linear direction from the first position to a second position such that the sharp pierces skin of a user and the housing of the on-body unit is secured to the skin of the user in the second position,--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
While Brister (US 2006/0016700) teaches the bulk of the claimed limitations, it fails to teach a housing comprising a top surface and a bottom surface, the top surface comprising a first opening and the bottom surface comprising a second opening and wherein a longitudinal axis extends through the first and second openings, and an inserter with a sharp extends through the first opening and the second opening along the longitudinal axis, and the inserter is configured to advance the on-body unit and the sharp from a first position to a second position such that the sharp pierces skin of a user and the housing of the on-body unit is secured to the skin in the second position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        11/3/21